DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAI et al. EP 3002710 A1, hereinafter, ‘Mai’ in view of Ritsuko JP2013196392A (Translated version from Espacenet)
Consider Claim 1 and 20-22, Mai teaches an electronic system comprising: circuitry configured to detect an object from image data captured by a camera (e.g., see at least 0012 VIDD arrangement ); divide a region of the image data corresponding to the object into a plurality of sub-areas based on attribute information of the object and an image capture characteristic of the camera (this limitation is met by at least 0022, 0027 and 0054); extract one or more characteristics corresponding to the object from one or more of the plurality of sub-areas(this limitation is met by at least 0091); and generate characteristic data corresponding to the object based on the extracted one or more characteristics(this limitation is met by at least 0093). 
 	Mai does not appear to explicitly indicate that the subareas are equally vertically stacked based on the attributes.
 	However, As noted in the section of Mai rebutted by the Applicant, Mai is directed towards “maximizing detectability” and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to try vertically stacking or horizontally stacking sub-areas for the purpose of maximizing detectably based on a finite set of options (e.g., vertical stack, horizontal stack or a combination of vertical and horizontal ).
 	In analogous art, Ritsuko teaches “when the Vehicle is a Large Vehicle] The region selection unit 48 divides the plate image region into regions at, for example, the border line set in the horizontal direction, when (v) the imaged vehicle is a large vehicle, and Select an area other than the side. The reason for performing such processing is omitted by using the description of FIG. 17 and the second embodiment.” -0130. In at least 0064- “ For this reason, as shown in FIG. 12 (B), the region dividing unit 46 is (i) an imaging time zone at night, and (iii) a plate image region is present at the end of the vehicle front portion. The image area is divided into areas A and B, for example, at a boundary line set in the vertical direction.”
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the teaching of Ritsuko in combination with Mai to arrive at the claimed invention divide a region of the image data corresponding to the object into a plurality of equally-sized, vertically-stacked sub-areas based on attribute information of the object and an image capture characteristic of the camera for the purpose of improving imaging recognition. 
 	Consider Claim 2, Mai teaches wherein the circuitry is configured to set a size of the region of the image based on a size of the object (i.e., this is met by at least the region of interest - 0027). 
 	Consider Claim 3, Mai teaches wherein the circuitry is configured to determine the attribute information of the object by comparing image data corresponding to the object to a library of known objects each associated with attribute information (i.e., this is met by at least 0006 and 0096 that discloses that it was already known to compare images with known attributes or information or also known as image recognition - a technique of identifying a subject in an image by extracting feature amount data from the image and comparing that data with feature amount data of a known object registered in advance in a database. ). 
 	Consider Claim 4, Mai teaches wherein in a case that the object is a person the attribute information indicates that the object is a person (e.g., see person or vehicle of interest in at least 0026-0027), and in a case that the object is a vehicle the attribute information indicates that the object is a vehicle(e.g., see person or vehicle of interest in at least 0026-0027). 
 	Consider Claim 5, Mai teaches wherein in a case that the object is a vehicle the attribute information indicates a type of the vehicle and an orientation of the vehicle (e.g., see at least 0027- where the above the above can be determined based on identifiable attributes outlined based on at least 0027, 0029 and 0066). 
 	Consider Claim 6, Mai teaches wherein the image capture characteristic of the camera includes an image capture angle of the camera (e.g., see at least 0087). 
 	Consider Claim 7, Mai teaches wherein the attribute information indicates a type of the detected object, and the circuitry is configured to determine a number of the plurality of sub-areas into which to divide the region based on the type of the object(this limitation is met by at least 0022, 0027 and 0054). 
 	Consider Claim 8, Mai teaches wherein the attribute information indicates an orientation of the detected object, and the circuitry is configured to determine a number of the plurality of sub-areas into which to divide the region based on the orientation of the object (i.e., the relative orientation or bearing angle is taken into consideration as noted in at least 0075, 0087). 
Claim 9, Mai teaches wherein the image capture characteristic of the camera includes an image capture angle of the camera, and the circuitry is configured to determine a number of the plurality of sub-areas into which to divide the region based on the image capture angle of the camera (e.g., see at least the angles outlines in 0075 and 0087 such as tilt angle). 
 	Consider Claim 10, Mai teaches wherein the circuitry is configured to determine a number of the plurality of sub-areas into which to divide the region based on a size of the region of the image data corresponding to the object(this limitation is met by at least 0022, 0027 and 0054- see context regarding region of interest). 
 	Consider Claim 11, Mai teaches wherein the circuitry is configured to determine the one or more of the plurality of sub-areas from which to extract the one or more characteristics corresponding to the object(this limitation is met by at least 0022, 0027 and 0054). 
 	Consider Claim 12, Mai teaches wherein the attribute information indicates a type of the detected object, and the circuitry is configured to determine the one or more of the plurality of sub-areas from which to extract the one or more characteristics corresponding to the object based on the type of the object (this limitation is met by at least 0022, 0027 and 0054). 
 	Consider Claim 13, Mai teaches, wherein the attribute information indicates an orientation of the detected object, and the circuitry is configured to determine the one or more of the plurality of sub-areas from which to extract the one or more characteristics corresponding to the object based on the orientation of the object (this limitation is met by at least 0022, 0027 0054, 0075 and 0087). 
  	Consider Claim 14, Mai teaches wherein the image capture characteristic of the camera includes an image capture angle of the camera, and the circuitry is configured to determine the one or more of the plurality of sub-areas from which to extract the one or more characteristics this limitation is met by at least 0022, 0027 0054, 0075 and 0087). 
 	Consider Claim 15, Mai teaches wherein the circuitry is configured to determine the one or more of the plurality of sub-areas from which to extract the one or more characteristics corresponding to the object based on a size of the region of the image data corresponding to the object(this limitation is met by at least 0022, 0027 0054, 0075 and 0087). 
 	Consider Claim 16, Mai teaches wherein the circuitry is configured to generate, as the characteristic data, metadata corresponding to the object based on the extracted one or more characteristics (i.e., this is met by at least class labels - 0026). 
 	Consider Claim 17, Mai teaches further comprising: the camera configured to capture the image data (i.e., observed by a camera -0030); and a communication interface configured to transmit the image data and characteristic data corresponding to the object to a device via a network (i.e., this is met by the described ability to operate in a traffic camera network). 
 	Consider Claim 18, Mai teaches wherein the electronic system is a camera including the circuitry and a communication interface configured to transmit the image data and characteristic data to a server via a network(i.e., this is met by the described ability to operate in a traffic camera network). 

 	Consider Claim 19, Mai teaches wherein the extracted one or more characteristics corresponding to the object includes at least a color of the object(e.g., see at least 0025 and 0027). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646